Per Curiam
An amended bill of complaint herein brought to have a judgment canceled and to enjoin its enforcement on the ground, among others, that the debt, for which the judgment was rendered had been paid, was held insufficient on a general demurrer, and complainant appealed.
*82As the allegations of the bill of complaint that are admitted by the demurrer do ,not wholly fail to state a case for equitable relief the demurrer thereto should have been overruled. Wells v. Williams, 80 Fla. 498, 86 South. Rep. 336; Florida East Coast Ry. Co. v. City of Miami, 80 Fla. 329, 86 South. Rep. 208.
Reversed.
Taylor, Whitfield, Ellis and West, J. J., concur.
Browne, C. J., not participating.